—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court that the determination at issue in this proceeding has been administratively reversed and that all references to the disciplinary hearing will be expunged from petitioner’s institutional record. Because petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Crew III, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.